DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 June 2022 has been entered.

Claim Objections
Claim 14 is no longer objected to.  Applicant has amended claim 14 to correct the transitional phrase.

Claim Rejections - 35 USC § 112
Claim 26 has been cancelled, rendering the 112(b) rejection moot.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over SYMEONIDIS (US 20180250774 A1) in view of MAURER (US 20200269352 A1), further in view of ABE (US 20090121393 A1).
As to claim 14, SYMEONIDIS teaches a process for the additive manufacturing of a three-dimensional metal part having at least one monolithic part, the at least one monolithic part comprising an inner core part surrounded by an outer shell part (Figure 36B teaches a part (3620) that has a rim (3621)(interpreted as the shell) and a core (3625) section.), the process comprising: successively solidifying successively deposited layers of metal powder by melting using a laser beam (¶0159 teaches that the 3D object is created by providing a first layer of pre-transformed material (powder) then transforming (hardening) that powder with an energy beam. ¶0015 teaches the pre-transformed material can be metal powder.  Further, ¶0159 states that the next step is to form a second layer above the first layer.); and defining in each of the successive layers of metal powder either at least one shell region, which constitutes a portion of the shell part or at least one core region, surrounded by a shell region, the core region constituting a portion of the inner core part (¶0225 and Figure 36B teach that the view in the figure is one of the layers of a 3D object formed by the method.  Figure 36B teaches the layer has a rim (3621) and a core (3625).), wherein the melting of the at least one core region is effected by scanning with the laser beam (¶0162 teaches the energy beam travels along a path and forms tiles (the square shapes in Figure 36B).  ¶0163 teaches that tiles are formed when the layer is exposed to radiation from the energy beam. ¶0225 teaches the tiles can be square or rectangular.) with beads that are either juxtaposed or spaced apart from one another by a distance L2 less than X% of a width L of the weld beads (¶0227 teaches than the tiles can be spaced apart by a distance than is greater than the diameter of the tile, such that there is a gap between.), or overlapping over a distance L1 less than X% of the width L  (Figure 36B teaches the tiles overlap.  Figure 37A teaches a side view example of tiles overlapping. ¶0227 teaches the tiles can overlap by a % that is more than 0 and less than 100.), wherein the melting of the at least one shell region is effected by scanning with the laser beam so as to form longitudinal weld beads that have identical widths L and an identical width to the weld beads of the at least one core region, are mutually parallel, and that overlap over a distance L3 greater than X% of the width L, and wherein X is greater than 0 and less than 100. (Figure 36B teaches the tiles in the rim/shell overlap.  Figure 37A is an example of tiles overlapping.  ¶0227 teaches the tiles can overlap by a % value that is greater than 0 and less than 100.)
SYMEONIDIS does not explicitly disclose the melting of the at least one core region is effected by scanning with the laser beam so as to form longitudinal weld beads that have identical widths and are mutually parallel.  SYMEONIDIS does disclose that the individual tiles are formed by scanning the energy beam over them. (¶0162-¶0163)
However, MAURER teaches an analogous method of forming a 3D object (Figure 12 teaches a layer view of an object with a core (71k, 73k) and a rim (area between 50B’ and 50D’.  Figure 5B teaches these lines 50B’ 50D’ correspond to the edge regions of the layers. ¶0017 teaches the method involves irradiating powders in layers.) where the melting of the at least one core region is effected by scanning with the laser beam so as to form longitudinal weld beads that have identical widths and are mutually parallel. (Figure 12 teaches the scanning scheme for the core region involves longitudinal weld beads of identical widths that are parallel.)
One of ordinary skill would have been motivated to apply the known chessboard scanning technique (in order to align the tiles SYMEONIDIS, which are formed via laser irradiation, into a chessboard) of MAURER to the 3D object creation method of SYMEONIDIS in order to divide the layer into irradiation fields whereby different irradiation parameters can be defined in the irradiation plan and homogenize the volume energy input. (MAURER ¶0128)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known chessboard scanning technique of MAURER to the 3D object creation method of SYMEONIDIS because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
SYMEONIDIS does not explicitly disclose the density of the inner core part of the manufactured three-dimensional metal part is less than the density of the outer shell part of the manufactured three-dimensional metal part. (¶0227 teaches that the tiles can be overlapping or non-overlapping in the contour (interpreted as the shell) and/or the interior portion (interpreted as the core part).  Figure 36B and 36D teach that the tiles can be overlapping in both, and Figure 37A shows an example of the overlapping.  Thus, SYMEONIDIS is interpreted as explicitly disclosing that the density in the two regions can be equal, or a different density than the other.)
However, ABE teaches that formation of a 3-D printed object (¶0031 teaches the method is “designed to repeat steps of irradiating a light beam such as a laser beam to a powder layer 10 of a powder material to form a cured layer 20“, and that the powder is ferrous) where the density of the inner core part of the manufactured three-dimensional metal part is less than the density of the outer shell part of the manufactured three-dimensional metal part. (¶0032 and Figure 4 teach the formation of the object where the outer shell (30) is a high density area and the interior (40) is a low density area.)
One of ordinary skill would have been motivated to apply the known high density shell and low density core forming technique of ABE to the building method of SYMEONIDIS in order to avoid problems concerning fabrication time, cracking to due internal stresses, and not finish the entire object at a uniform density. (ABE ¶0003) ABE also discloses that the outer layer can be solidified completely and has a precise surface (¶0004).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known high density shell and low density core forming technique of ABE to the building method of SYMEONIDIS because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 15, SYMEONIDIS in view of MAURER and ABE teaches the process according to claim 14, wherein X is equal to 30. (SYMEONIDIS, ¶0227 teaches that the distance (3706) in Figure 37A can be 0.75 or 0.6 of the diameter (3704 (examiner notes the drawing has (3604), but written description cites the item # as (3704)).  If the distance (3706) is 0.75 or 0.6 of the diameter, which means that the distance of overlap is 0.25 or 0.4 of the diameter, or 25% and 40%.  MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976))”.  Thus, it would have been obvious to one of ordinary skill in the art to select an ‘X’ value of 30 for the overlap % based on the disclosure of SYMEONIDIS.)

As to claim 17, SYMEONIDIS in view of MAURER and ABE teaches the process according to claim 14, wherein the melting of the at least one core region is effected by scanning with the laser beam so as to form weld beads that overlap over the distance L1 less than 20% of the width L of the weld beads. (SYMEONIDIS, ¶0227 teaches that the distance (3706) in Figure 37A can be 0.9 of the diameter (3704 (examiner notes the drawing has (3604), but written description cites the item # as (3704)).  If the distance (3706) is 0.9 of the diameter, which means that the distance of overlap is 0.1 of the diameter, or 10%, which is less than 20%.)

  As to claim 18, SYMEONIDIS in view of MAURER and ABE teaches the process according to claim 14, wherein the melting of the at least one shell region is effected by scanning with the laser beam so as to form weld beads that overlap over the distance L3 greater than 30% and less than or equal to 60% of the width L of the weld beads. (SYMEONIDIS, Figure 36B teaches the rim regions have overlaps. ¶0227 teaches that the distance (3706) in Figure 37A can be 0.6 of the diameter (3704 (examiner notes the drawing has (3604), but written description cites the item # as (3704)).  If the distance (3706) is 0.6 of the diameter, which means that the distance of overlap is 0.4 of the diameter, or 40%.)

As to claim 19, SYMEONIDIS in view of MAURER and ABE teaches the process according to claim 14, wherein the inner core part and the outer shell part overlap over a width of between 0.01 mm and 0.40 mm. (SYMEONIDIS, Figure 36B teaches the core and shell regions have overlaps. ¶0227 teaches that the distance (3706) in Figure 37A can be 70µm and that value can correspond to 0.75 of the diameter.  This results in the diameter (3704) being 93µm.  The difference in the center to center distance (3706) and the diameter (3704) of the circles of Figure 37A is the overlap distance.  Thus, 93µm - 70µm = 23µm or 0.023mm.  Various other values from ¶0227 will result in values throughout the range presented in the claim.)

As to claim 20, SYMEONIDIS in view of MAURER and ABE teaches the process according to claim 14, wherein at least one core region of a layer of metal powder comprises at least two zones, wherein, among the at least two zones, the scanning of at least one zone with the laser beam is effected such that displacement vectors of the laser beam have an orientation angle with respect to a trigonometric coordinate system that is different from an orientation angle of displacement vectors of the laser beam in a zone contiguous with the at least one zone (MAURER, which is relied upon for the chessboard orientation of the tiles, teaches in Figure 12 that the core region has zones of differing orientation angles (71k, 73k) in adjacent tiles.), wherein at least one shell region of a layer of metal powder comprises at least two zones, and wherein, among the at least two zones, the scanning of at least one zone with the laser beam is effected such that displacement vectors of the laser beam have an orientation angle with respect to a trigonometric coordinate system that is different from an orientation angle of displacement vectors of the laser beam in a zone contiguous with the at least one zone. (MAURER, which is relied upon for the chessboard orientation of the tiles, teaches in Figure 12 that the shell/outer region has zones of differing orientation angles (71r, 73r) in adjacent tiles.)

As to claim 21, SYMEONIDIS in view of MAURER and ABE teaches the process according to claim 20, wherein the at least two zones of the at least one core region are square (MAURER, Figure 12 teaches rectangular tiles that form at least two zones. SYMEONIDIS ¶0225 teaches that squares and rectangles can both be used for the shape of the tiles.) and disposed in a form of a checkerboard, the checkerboard comprising at least two rows designated as even and odd; (MAURER, Figure 12 teaches the chessboard orientation of the zones, where there are at least two rows of zones.) and wherein the at least two zones of the at least one shell region are square (MAURER, Figure 12 teaches rectangular tiles that form at least two zones. SYMEONIDIS ¶0225 teaches that squares and rectangles can both be used for the shape of the tiles.) and disposed in a form of a checkerboard, the checkerboard comprising at least two rows designated as even and odd. (MAURER, Figure 12 teaches the chessboard orientation of the zones, where there are at least two rows of zones.)


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over SYMEONIDIS (US 20180250774 A1) in view of MAURER (US 20200269352 A1) and ABE (US 20090121393 A1), as applied in claim 14 above, further in view of CHRISTIANSEN (US 20180318928 A1).
As to claim 16, SYMEONIDIS in view of MAURER and ABE teaches the process of claim 14, wherein there are gaps in between the beads. (SYMEONIDIS, ¶0227 teaches the distance between centers of the tiles can be more than the diameter of one of the tiles.)
SYMEONIDIS does not explicitly disclose the size of the gap, specifically wherein the melting of the at least one core region is effected by scanning with the laser beam so as to form adjacent weld beads that are spaced apart from one another by the distance L2 less than 20% of the width L of the weld beads.  SYMEONIDIS does disclose a range of sizes for the tiles. (¶0227)
However, CHRISTIANSEN teaches an analogous 3D building method where tiles are spaced a defined distance apart. (¶0212 teaches the tiles can be separated, touch each other, or overlap or any combination thereof. The specific gap sizes range from 30 to 200 µm.)(Applying this range of gap sizes to the ‘L’ of the tiles of SYMEONIDIS, a tile with the ‘L’ value of 277 µm (taken from ¶0227’s examples of 250 µm being 0.9 of the ‘L’)  and a  gap size of 50 µm from the range presented by CHRISTIANSEN results in a L2 that is 18% of the ‘L’.)
MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976))”.
One of ordinary skill would have been motivated to apply the known gap size of CHRISTIANSEN to the tile spacing of SYMEONIDIS in order to obtain desired density of the 3D object. (SYMEONIDIS ¶0159 teaches transformation operations control the density of the product and that there are varying desired densities.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known gap size of CHRISTIANSEN to the tile spacing of SYMEONIDIS because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over SYMEONIDIS (US 20180250774 A1) in view of MAURER (US 20200269352 A1) and ABE (US 20090121393 A1), as applied in claim 21 above, further in view of COHEN (US 7229544) and HERTEL (US 20190143606 A1).
As to claim 22, SYMEONIDIS in view of MAURER and ABE teaches the process according to claim 21, wherein, in each core region, or in each shell region, or in each core region and each shell region, the melting of at least one layer of metal powder is effected by scanning, with the laser beam the zones of odd rows and of odd columns as first zones at a first orientation angle, the zones of odd rows and of even columns as second zones at a second orientation angle. (MAURER, which is relied upon for the chessboard and scanning technique, teaches in Figure 12 that the ‘board’ is divided into columns and rows, and that the odd rows/odd columns have a horizontal orientation (73k) angle and the odd rows/even columns have a vertical orientation angle (71k).)
MAURER does not explicitly disclose scanning, with the laser beam the zones of even rows and of odd columns as third zones at a third orientation angle, and the zones of even rows and of even columns as fourth zones at a fourth orientation angle, the four orientation angles with respect to a trigonometric coordinate system being different.
However, COHEN teaches a scanning pattern for a chessboard oriented layer buildup method where at least one layer is effected by scanning, with the laser beam (Col. 12, Lines 60-62 teaches that patterning can be done via laser ablation.), the zones of odd rows and of odd columns as first zones at a first orientation angle, the zones of odd rows and of even columns as second zones at a second orientation angle, the zones of even rows and of odd columns as third zones at a third orientation angle, and the zones of even rows and of even columns as fourth zones at a fourth orientation angle, the four orientation angles with respect to a trigonometric coordinate system being different. (Figure 10B teaches a deposition pattern that has odd/odd, odd/even, even/odd, and even/even symmetry for row/column.  These four angles are also all different from one another.)
One of ordinary skill in the art would have applied the known pattern of COHEN to the chessboard scanning method of MAURER in order to vary irradiation vectors to positively affect the distribution and dissipation of thermal energy in a respective irradiation area and build material layer. (See HERTEL ¶0047.  HERTEL Figures 2 and 3 teach a similar chessboard with more than two angular variations of the scanning direction.) 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known pattern of COHEN to the chessboard scanning method of MAURER, as evidenced by HERTEL, because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over SYMEONIDIS (US 20180250774 A1) in view of MAURER (US 20200269352 A1), ABE (US 20090121393 A1), COHEN (US 7229544) and HERTEL (US 20190143606 A1), as applied in claim 22 above, further in view of DIMTER (US 20080241392 A1).
As to claim 23, SYMEONIDIS in view of MAURER, ABE, COHEN and HERTEL teaches the process according to claim 22, wherein the metal part comprises n successive superposed layers (SYMEONIDIS, ¶0159 teaches that the 3D object is created by providing a first layer of pre-transformed material (powder) then transforming (hardening) that powder with an energy beam. ¶0015 teaches the pre-transformed material can be metal powder.  Further, ¶0159 states that the next step is to form a second layer above the first layer. MAURER, Figures 5A-5B teach the component is made up of ‘n’ layers. MAURER, Figure 12 teaches that the core and shell regions have differing irradiation parameters. (full lines vs dashed lines)) 
SYMEONIDIS in view of MAURER, ABE , COHEN and HERTEL do not explicitly disclose wherein the orientation angles of the displacement vectors of the laser beam in the first, second, third and fourth zones, respectively, of the core region of one layer exhibit an angular variation with the orientation angles of the displacement vectors of the laser beam in the first, second, third and fourth zones, respectively, of the core region of the layer situated thereabove, wherein the orientation angles of the displacement vectors of the laser beam in the first, second, third and fourth zones, respectively, of the shell region of one layer exhibit an angular variation with the orientation angles of the displacement vectors of the laser beam in the first, second, third and fourth zones, respectively, of the shell region of the layer situated thereabove and the two angular variations are different.
However, DIMTER teaches the orientation angles of the displacement vectors of the laser beam in the first, second, third and fourth zones (Figures 2 and 3 teach a view of a zone with lines to indicate vectors of laser exposure. ¶0027 teaches the exposure scheme can be a checkerboard, thus similar to MAURER in that there are multiple zones of exposure, including the core zones of MAURER.), respectively, of the core region of one layer exhibit an angular variation with the orientation angles of the displacement vectors of the laser beam in the first, second, third and fourth zones, respectively, of the core region of the layer situated thereabove (Figures 2 and 3 teach the variation of angles as the layers 1-6 are stacked.), wherein the orientation angles of the displacement vectors of the laser beam in the first, second, third and fourth zones (Figures 2 and 3 teach a view of a zone with lines to indicate vectors of laser exposure. ¶0027 teaches the exposure scheme can be a checkerboard, thus similar to MAURER in that there are multiple zones of exposure, including the shell zones of MAURER.), respectively, of the shell region of one layer exhibit an angular variation with the orientation angles of the displacement vectors of the laser beam in the first, second, third and fourth zones, respectively, of the shell region of the layer situated thereabove  (Figures 2 and 3 teach the variation of angles as the layers 1-6 are stacked.) and the two angular variations are different (¶0026 teaches the angle variation from layer to layer is not constant, thus the angular variation of the core zone would be different from the shell zone.)
One of ordinary skill would have been motivated to apply the known layered angular variation technique of DIMTER to the layered building technique of SYMEONIDIS in view of MAURER, ABE, COHEN and HERTEL in order to control the formation of tensions and reduce a brittleness of the product thereby increasing mechanical stability. (DIMTER, ¶0019)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known layered angular variation technique of DIMTER to the layered building technique of SYMEONIDIS in view of MAURER, ABE, COHEN and HERTEL because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claims 24-25 is rejected under 35 U.S.C. 103 as being unpatentable over SYMEONIDIS (US 20180250774 AQ) in view of MAURER (US 20200269352 A1) and ABE (US 20090121393 A1), as applied in claim 21 above, further in view of SPEARS (WO 2019094280 A1).
As to claim 24, SYMEONIDIS in view of MAURER and ABE teaches the process according to claim 21, wherein the inner core part of the metal part comprises n successive superposed layers, and wherein the square core zones of one layer are offset. (SYMEONIDIS, ¶0159 teaches that the 3D object is created by providing a first layer of pre-transformed material (powder) then transforming (hardening) that powder with an energy beam. ¶0015 teaches the pre-transformed material can be metal powder. MAURER, Figure 5B and 8 teach the formation of a 3D object in layers that have offsets between the layers.)
SYMEONIDIS in view of MAURER and ABE does not explicitly disclose wherein the square core zones of one layer are offset by 1/q step, q being an integer, laterally, longitudinally, or both laterally and longitudinally, with respect to the square core zones of the layer situated immediately thereabove.
However, SPEARS teaches the square core zones of one layer are offset by 1/q step, q being an integer, laterally, longitudinally, or both laterally and longitudinally, with respect to the square core zones of the layer situated immediately thereabove. (Figures 10-12 teach the offsetting of square scanning zones between layers of the object to be formed.  These zones encapsulate the entire object, so applying the technique to SYMEONIDIS in view of MAURER would include the core zones.  Figures 11 and 12 suggest by illustration that the zones are offset by around 1/3 between L1 and L2, and about 1/2 step between L2 and L3.  “The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.” In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979) See MPEP 2125. Examiner asserts that an artisan attempting to practice SPEARS, but having no measurements, would have reasonably at first attempted to copy the method as shown in the Figure.)
One of ordinary skill in the art would have been motivated to apply the known offsetting technique of SPEARS to the 3D layered product creation method of SYMEONIDIS in view of MAURER and ABE in order to introduce variation in the arrangement of the scan regions to improve heat distribution in the build, dimensional stability of the completed component, stresses within the completed component, metallurgy of the completed component, efficiency of the build, and structural stability during the build. (SPEARS ¶0067)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known offsetting technique of SPEARS to the 3D layered product creation method of SYMEONIDIS in view of MAURER and ABE because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 25, SYMEONIDIS in view of MAURER and ABE teaches the process according to claim 21, wherein the outer shell part of the metal part comprises n successive superposed layers, and wherein the square core zones of one layer are offset. (SYMEONIDIS, ¶0159 teaches that the 3D object is created by providing a first layer of pre-transformed material (powder) then transforming (hardening) that powder with an energy beam. ¶0015 teaches the pre-transformed material can be metal powder. MAURER, Figure 5B and 8 teach the formation of a 3D object in layers that have offsets between the layers.)
SYMEONIDIS in view of MAURER and ABE does not explicitly disclose wherein the square core zones of one layer are offset by 1/q step, q being an integer, laterally, longitudinally, or both laterally and longitudinally, with respect to the square core zones of the layer situated immediately thereabove.
However, SPEARS teaches the square core zones of one layer are offset by 1/q step, q being an integer, laterally, longitudinally, or both laterally and longitudinally, with respect to the square core zones of the layer situated immediately thereabove. (Figures 10-12 teach the offsetting of square scanning zones between layers of the object to be formed.  These zones encapsulate the entire object, so applying the technique to SYMEONIDIS in view of MAURER would include the shell zones.  Figures 11 and 12 suggest by illustration that the zones are offset by around 1/3 between L1 and L2, and about 1/2 step between L2 and L3.  “The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.” In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979) See MPEP 2125. Examiner asserts that an artisan attempting to practice SPEARS, but having no measurements, would have reasonably at first attempted to copy the method as shown in the Figure.)
One of ordinary skill in the art would have been motivated to apply the known offsetting technique of SPEARS to the 3D layered product creation method of SYMEONIDIS in view of MAURER and ABE in order to introduce variation in the arrangement of the scan regions to improve heat distribution in the build, dimensional stability of the completed component, stresses within the completed component, metallurgy of the completed component, efficiency of the build, and structural stability during the build. (SPEARS ¶0067)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known offsetting technique of SPEARS to the 3D layered product creation method of SYMEONIDIS in view of MAURER and ABE because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
Response to Arguments
Applicant’s arguments, see remarks, filed 25 May 2022, with respect to the rejection(s) of claim(s) 14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of SYMEONIDIS in view of MAURER and ABE.
Applicant’s arguments against the rejection of amended claim 14 using SYMEONIDIS and MAURER alone are convincing.
However, ABE teaches the creation of a 3-D printed object where the shell region has a higher density than the core region.  See the rejection above for more detail.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
US20180369909A1 - ¶0006 teaches forming a 3d part with low interior density and high shell density
US20130040091A1 - ¶0026 teaches the formation a 3-d printed object with different densities in the core and envelope (shell) regions

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726